Case 1:20-cv-00170-LMB-JFA Document 44 Filed 09/02/20 Page 1 of 5 PageID# 212



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

________________________________________________
MUNA AL-SUYID, individually and on behalf of the      :
estates of her family members ABDEL SALAM             :
AL-SUYID, IBRAHIM AL-SUYID, KHALID                    :
AL-SUYID and MUSTAFA AL-SUYID, and                    :
ABDALLA AL-KRSHINY, AHMAD AL-KRSHINY,                 :
MAHMUD AL-KRSHINY,                                    :
and IBRAHIM AL-KRSHINY, individually                  :
and on behalf of his family member ALI AL-KRSHINY :
and MUSTAFA AL-KRSHINY,                               :
                                                      :              Civil Action No.
                                                      :              1:20-cv-00170-LMB-JFA
                                          Plaintiffs, :
                                                      :
v.                                                    :
                                                      :
KHALIFA HIFTER, KHALID HIFTER, and SADDAM :                          SEPTEMBER 1, 2020
HIFTER                                                :
                                                      :
                                          Defendants. :
________________________________________________:



           PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME

       Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7(I), Muna al-Suyid

(individually and on behalf of the estates of her father Abdel Salam al-Suyid, and her brothers

Ibrahim al-Suyid, Khalid al-Suyid, and Mustafa al-Suyid), Plaintiffs Abdalla al-Krshiny, Ahmad

al-Krshiny, Mahmud al-Krshiny, and Plaintiff Ibrahim al-Krshiny (individually and on behalf of

the estates of his brothers Ali al-Krshiny and Mustafa al-Krshiny) (collectively “Plaintiffs”)

respectfully moves this Court for an extension of time until Wednesday, September 10, 2020, to

file their response to Defendants’ Motion to Dismiss or, in the Alternative, for Summary

Judgment (the “Motion”) (ECF Nos. 38–39). Relatedly, Plaintiffs further request that the notice



                                                 1
Case 1:20-cv-00170-LMB-JFA Document 44 Filed 09/02/20 Page 2 of 5 PageID# 213



for hearing of the Motion be moved from September 15, 2020 at 10:00 a.m. until September 29,

2020, at the same time.

         Plaintiffs moved for default judgment against defendants Khalifa Hifter, Khalid Hifter,

and Saddam Hifter (collectively, “Defendants”) on May 22, 2020 (ECF No. 27). Pursuant to 28

U.S.C. § 636(b)(1)(C), U.S. Magistrate Judge John F. Anderson recommended that default

judgment be entered in favor of Plaintiffs in the total amount of $80,000,000 on June 17, 2020

(ECF No. 31). On August 20, Defendants moved for dismissal of all claims brought against

them pursuant to Rule 12(b)(1), (5), and (6) of the Federal Rules of Civil Procedure or, in the

alternative, for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure

(ECF No. 38); in support thereof, Defendants filed an accompanying Memorandum of Law and

Proposed Order (ECF No. 39) (collectively, the “Motion”).

         The deadline for Plaintiffs to file their Response is currently September 3, 2020. Due to

the schedule of lead counsel for Plaintiffs, Plaintiffs’ counsel respectfully submits that they

cannot adequately respond to the Motion absent the requested extension. This is Plaintiffs’ first

motion to extend a deadline. Plaintiffs make this request in good faith and not for the purpose of

undue delay.

         In light of its request for an extension of time to respond to Defendants’ Motion,

Plaintiffs’ further request that the notice for hearing Defendants’ Motion also be extended from

September 15, 2020 at 10:00 a.m. (ECF No. 40) until September 29, 2020 at 10:00 a.m..1




1
  This request does not alter Plaintiffs’ counsel’s initial request that the parties be permitted to appear remotely –
whether by video or telephone – for a virtual hearing, given the personal and public health concerns associated with
the pandemic (ECF No. 40).

                                                          2
Case 1:20-cv-00170-LMB-JFA Document 44 Filed 09/02/20 Page 3 of 5 PageID# 214



       Plaintiffs’ counsel conferred with Defendants’ counsel, who consents to the requested

extensions of time.

       For the foregoing reasons, Plaintiffs respectfully request that this Court grant Plaintiffs’

unopposed request for extensions of time (1) up to and including September 10, 2020 to respond

to Defendants’ Motion and (2) to September 29, 2020 at 10:00 a.m. to hold a hearing on

Defendants’ Motion.

                                                              Respectfully Submitted,

Dated: September 1, 2020                                      Kevin T. Carroll
                                                              Kevin T. Carroll (VSB#95292)
                                                              Joseph Grasso (Pro Hac Vice)
                                                              Wiggin and Dana LLP
                                                              800 17th Street, NW, Suite 520
                                                              Washington, DC 20006
                                                              kcarroll@wiggin.com
                                                              Phone: 202-800-2475
                                                              Facsimile: 212-551-2888




                                                 3
Case 1:20-cv-00170-LMB-JFA Document 44 Filed 09/02/20 Page 4 of 5 PageID# 215



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

________________________________________________
MUNA AL-SUYID, individually and on behalf of the      :
estates of her family members ABDEL SALAM             :
AL-SUYID, IBRAHIM AL-SUYID, KHALID                    :
AL-SUYID and MUSTAFA AL-SUYID, and                    :
ABDALLA AL-KRSHINY, AHMAD AL-KRSHINY,                 :
MAHMUD AL-KRSHINY,                                    :
and IBRAHIM AL-KRSHINY, individually                  :
and on behalf of his family member ALI AL-KRSHINY :
and MUSTAFA AL-KRSHINY,                               :
                                                      :              Civil Action No.
                                                      :              1:20-cv-00170-LMB-JFA
                                          Plaintiffs, :
                                                      :
v.                                                    :
                                                      :
KHALIFA HIFTER, KHALID HIFTER, and SADDAM :                          SEPTEMBER 1, 2020
HIFTER                                                :
                                                      :
                                          Defendants. :
________________________________________________:

                        [PROPOSED] ORDER GRANTING
                 CONSENTED TO MOTION FOR EXTENSION OF TIME

       Upon the Motion of Muna al-Suyid (individually and on behalf of the estates of her father

Abdel Salam al-Suyid, and her brothers Ibrahim al-Suyid, Khalid al-Suyid, and Mustafa al-

Suyid), Plaintiffs Abdalla al-Krshiny, Ahmad al-Krshiny, Mahmud al-Krshiny, and Plaintiff

Ibrahim al-Krshiny (individually and on behalf of the estates of his brothers Ali al-Krshiny and

Mustafa al-Krshiny) (collectively “Plaintiffs”) for entry of an Order granting its Consented to

Motion for Extension of Time (the “Motion”); and it appearing that good and sufficient notice of

the Motion has been given to all parties entitled to receive notice of the Motion, and that no

further notice is necessary or required; after due deliberation and good cause appearing to grant

the relief requested in the Motion; and for good cause shown;

                                                 1
Case 1:20-cv-00170-LMB-JFA Document 44 Filed 09/02/20 Page 5 of 5 PageID# 216



       IT IS HEREBY ORDERED that the motion is GRANTED and that the deadline for

Plaintiffs’ response to Defendants’ Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment (“Motion to Dismiss”) is hereby extended to September 10, 2020; and

       IT IS FURTHER ORDERED that the notice for hearing of Defendants’ Motion to

Dismiss – at which, counsel and the parties are permitted to appear remotely by video or

telephone – be moved to September 29, 2020 at 10:00 a.m.

       Signed this _____ day of __________________, 2020.

                                             _______________________________
                                             United States District Judge




                                                2
